Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered June 15, 2009, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The claim of negligence in allowing a slippery condition to persist in the aisle of the bus is precluded, as a matter of law, by the undisputed fact that the slip and fall occurred during a rainstorm. Defendant is not obligated to provide a constant remedy for the tracking of water onto a bus during an ongoing storm (Morazzani v MTA N.Y. City Tr., 67 AD3d 598 [2009]). Furthermore, the nature of plaintiff’s decedent’s injuries, and her description of the incident at the statutory hearing, were insufficient to satisfy the requirement of showing that the bus’s departure was sudden, causing a jerk or lurch that was unusual and violent (see Urquhart v New York City Tr. Auth., 85 NY2d 828 [1995]). Concur — Tom, J.P., Andrias, Nardelli, Acosta and DeGrasse, JJ.